     Case 2:19-cv-01128-RFB-EJY Document 33 Filed 01/07/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                               DISTRICT OF NEVADA

10

11       JOHN NUNLEY,                                     Case No. 2:19-cv-01128-RFB-EJY
12                            Petitioner,                 ORDER
13               v.
14       BRIAN WILLIAMS, et al.,
15                            Respondents.
16

17              The inmate search web page 1 of the Nevada Department of Corrections indicates that

18   Petitioner has passed away. Respondents need to confirm or deny this.

19              IT THEREFORE IS ORDERED that Respondents file a suggestion of death for Petitioner

20   or notice that Petitioner has not passed away within 30 days of the date of entry of this order.

21              DATED: January 7, 2021
22                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
23                                                                 United States District Judge
24

25

26

27

28   1
         https://ofdsearch.doc.nv.gov/form.php
                                                          1
